Gardner, P. J.
This record does not sustain the verdict of $200. Strickland, the only witness for the defense who attempted to establish the amount owed the plaintiff, stated positively in his testimony that he did not know how much he owed the plaintiff; that he lost his records in moving; that he believed it was about $200. The evidence of the plaintiff showed in detail the status of the account, and that amount was $778.53. The plaintiff carried the burden of proving this amount and was entitled to a verdict, according to this record. A verdict which is not supported by any evidence is an unlawful verdict and cannot be permitted to stand. There is no evidence to sustain the contentions of the sureties in their several pleas.

Judgment reversed.


Townsend and Carlisle, JJ., concur.